Rehearing denied June 24, 1919.
Petition for Rehearing.
(181 Pac. 985.)
On petition for rehearing. Denied.
Mr. Ralph R. Duniway and Mr. George N. Woodley, for the petition.

Messrs. Malarkey, Seabrook & Dibble, contra.

In Banc.
BENNETT, J.
10. It is urged in the petition for rehearing that Mary De Vol is estopped by her testi*621mony in this case from afterwards commencing a proceeding to recover the money in question in an action on her own behalf, and, therefore, it is reasoned that on this account an estoppel of the defendant from making the claim that the money belonged to her is in some way brought about, and that her testimony in regard to the ownership of the money is therefore conclusive upon the defendant.
The learned attorney clearly confuses what might work an estoppel of Mary De Yol, with what would be necessary to create an estoppel on the part of the defendant.
It would be a startling and unusual doctrine if a party in a case could be estopped or concluded by the mere testimony of a witness offered by the adversary party.
Much stress is placed upon the opinion of this court in Gardner v. Kinney, 60 Or. 292 (117 Pac. 971), but upon a careful examination of that case it will clearly appear that it is in no way'in point upon the question here presented.
In the Gardner case the plaintiff was an agent of the defendant and claimed to háve authority to employ labor and pay the employees. He had employed one Johnson and paid him and was asking to have that claim added to his own. Both the plaintiff and Johnson testified that he looked to plaintiff for his pay. The question was not taken away from the jury, as in this case, but was submitted to the jury, and the jury found in favor of the plaintiff upon the issues. It was in relation to such a case and arguendo only that the court used the lánguage about estoppel referred to. If the question in this case had been submitted to the jury, and that body had found in favor of the plain*622tiff upon that issue, basing its verdict partly or wholly upon the testimony of Mary De Yol, it may well be that, as said in the Gardner case, she would have been estopped from bringing another suit for the same money; having, by her evidence, caused the defendant to once pay it to George De Yol, but this could in no way work an estoppel upon the defendant, as to the defense pleaded and insisted upon in this action.
Thp defendant did not know when it made its defense what would be the claim of Mary De Vol, or what she would testify to; and having made that defense, and offered ample evidence to support it, it had the right to have the question submitted to the jury, and the court had no right to say that her evidence was conclusively true, or to disregard the evidence to the contrary offered by the defendant.
It may be unfortunate, as contended by respondent, that the case should be reversed upon this ground. But for this the defendant is not to blame. The respondent had it in his own hands to have the question properly submitted to the jury at the first trial and passed upon and decided. Apparently he opposed this being done, or at least he did not specifically consent to its being done. If he had joined with the defendant in asking to have this issue submitted to the jury, the court would have submitted it. Plaintiff is’ not now in a position to complain because the case has to be sent back, so that the question can be properly and regularly submitted.
Reversed and Remanded. Rehearing Denied.